Title: From Thomas Jefferson to Bernard Peyton, 4 September 1822
From: Jefferson, Thomas
To: Peyton, Bernard


Dear Sir
Monticello
Sep.  4. 22.
Presuming that in addition to the proceeds of my Tobo you have recieved the amount of the check on the farmer’s bank for 1059. D. inclosed in my letter of Aug. 29. I yesterday drew on you in favor of Wolfe and Raphael for 103.84 and this day in favor of James Lietch for 908.47 & of Martin Dawson for 49.54 and I shall be obliged to draw in a few days for D750. and one or two smaller draughts. to assist in meeting these & to make up my balance to you I only await a tide in the river to ship flour, and the coming in of a balance of about 1200. D from my mill tenants. the former however is a sure and early reliance. affectionately yoursTh: Jefferson